 MORRISON-KNUDSEI( COMPANY, INC.247All employees are-free to become,remain,or refrain from becoming or remaining,members of-Upholsterers'International-Union of North America,AFL-CIO, or anyother-labor organization.NEW ENGLAND UPHOLSTERY Co.,INC.,Erhployer.--------------------Dated.._ .--------------------= -------------;Representative)(Title)This "notice must remain posted for 60 days from the date hereof;and must-not bealtered,defaced, or covered by any other material.Morrison-Knudsen Company, Inc.andDenton R. MooreInternationalHod Carriers,Building and Common LaborersUnion of America, Local341, AFL-CIOandDenton R. Moore.Cases Nos. 19-CA1405 and 19-CB-450. July 31, 1958DECISION AND ORDER REMANDING CASEHearing upon the consolidated complaint herein was held beforeTrial Examiner Howard Myers between September 9 and October 31,1957.On September 13, 1957, at the close of the General Counsel'scase, the Trial Examiner orally granted a motion of the- RespondentUnion, herein called the Union, to dismiss the consolidated complaintas to it.The complaint alleged,inter alia,that the Respondent Com-pany, herein called the Company, and the Union had an unwrittenagreement, arrangement, or practice requiring that applicants forjobs with the Employer be cleared by, and join, the Union as a con-dition of hire, and that such arrangement or practice violated Section8 (a) (3) and (1)^and8 (b) (2) and, (1) -(A) -of the Act.The Trial Examiner found that the Company violated Section 8 (a)(3) of the Act by withholding job assignments from-five prospectiveemployees until they had joined the Union and obtained job clearancesfrom it.He further found that by engaging in such "discriminatoryhiring practice" the Company violated Section 8 (a) (1) of the Act.He recommended, however, that all other allegations of the complaintagainst the Company be dismissed, and, as noted above, at the con-.pletion of the General Counsel's case, dismissed the complaint 'as tothe Union.The General Counsel excepts,inter alia,to the dismissal of the com-plaint as to the Union, contending that the evidence adduced at thehearing established that, the Union was a -party to a closed-shoparrangement violative of Section 8 (b)' (2) and (1) (A) of the Act,and the General Counsel requests the Board so to find upon the presentrecord.In support of this contention, the General Counsel points to121 NLRB No. 43. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Company's practice, as found by the Trial Examiner, of requiringunion clearance and membership of applicants for employment, plustestimony, not discussed by the Trial Examiner, to the effect that (1)the Company was "allowed" to specify the names of 50 percent of theemployees to be dispatched by the Union; (2) the Company inquiredas to whether particular job applicants were in good standing with theUnion and accepted substitutes from the Union if such applicants werenot in good standing; (3) on'one occasion, a union job steward tolda new employee that his first financial commitment was to pay his duesto the Union or he would be put off the job; and (4) on anotheroccasion, the business agent of the Union told a prospective employeethat he would be given a dispatch slip as soon as he completed hisapplication for membership in the Union.This testimony standsuncontradicted in the record.We find that the foregoing evidence was sufficient to establish aprima faciecase of violation by the Respondent Union of Section 8(b) (1) (A) and 8 (b) (2) of the Act through participation withthe Respondent Company in an illegal closed-shop and hiring hall,arrangement.Accordingly, we find that the Trial Examiner erred in,dismissing the complaint as to the Union upon the record before him,and, we herebyset asidethat ruling.The Board, however, is notprepared on the present record to determine, as the General Counselurges,whether the Union was, in fact, a party to the illegal hiringarrangementalleged in the .complaint, since, in view of thedismissalas to the Union at the completion of the General Counsel's case, the,Union has not had an opportunity to present its defense.We shalltherefore remand the case to the Trial Examiner for further proceed-ings consistent with this Decision and Order.[The Board remanded the case to the Trial Examiner for furtherproceedings consistent with this Decision and Order Remanding Case,including such additional hearing as may be necessary and issuance ofa Supplemental Intermediate Report, setting forth his findings of fact,conclusions of law, and recommendations with respect to the unfairlabor practices by the Union alleged in the complaint and any modi-fications in the Intermediate Report of January 20, 1958, which maybe required in view thereof.]MEMBER JENKINS took no part in the consideration of the aboveDecision and Order Remanding Case.